Opinion filed August 30, 2018




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-18-00143-CV
                                    __________

       IN THE INTEREST OF J.W.F. AND J.L.F., CHILDREN

                      On Appeal from the 29th District Court
                            Palo Pinto County, Texas
                          Trial Court Cause No. C47405


                      MEMORAND UM OPI NI ON
      This is an appeal from an order in which the trial court terminated the parental
rights of the father of J.W.F. and J.L.F. The father filed a notice of appeal. We
dismiss the appeal.
      The father’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which she professionally and conscientiously examines the
record and applicable law and concludes that the appeal is frivolous and without
merit. The brief meets the requirements of Anders v. California, 386 U.S. 738
(1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced. See In re Schulman, 252 S.W.3d 403,
406–08 (Tex. Crim. App. 2008); High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. [Panel Op.] 1978). In light of a recent holding by the Texas Supreme Court,
however, an Anders motion to withdraw “may be premature” if filed in the court of
appeals under the circumstances presented in this case. See In re P.M., 520 S.W.3d
24, 27 (Tex. 2016). The court in P.M. stated that “appointed counsel’s obligations
can be satisfied by filing a petition for review that satisfies the standards for an
Anders brief.” Id. at 27–28.
         Appellant’s counsel provided Appellant with a copy of the brief, the motion
to withdraw, and an explanatory letter. Counsel also informed Appellant of his right
to review the record and file a pro se response to counsel’s brief. In compliance with
Kelly v. State, 436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014), counsel provided
Appellant with a copy of the appellate record. We conclude that Appellant’s counsel
has satisfied her duties under Anders, Schulman, and Kelly.
         We note that Appellant has not filed a pro se response to counsel’s Anders
brief.       Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record in this cause, and we agree that the appeal is
without merit and should be dismissed. See Schulman, 252 S.W.3d at 409. However,
in light of P.M., we deny the motion to withdraw that was filed by Appellant’s court-
appointed counsel. See P.M., 520 S.W.3d at 27.
         Counsel’s motion to withdraw is denied, and the appeal is dismissed.


                                                                   PER CURIAM
August 30, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J. 1

Willson, J., not participating.

         1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2